UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1575


JENNIFER MARITZA IRAHETA FRANCO,

                    Petitioner,

             v.

WILLIAM P. BARR, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: February 20, 2020                                      Decided: March 4, 2020


Before MOTZ and AGEE, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Abdoul A. Konare, KONARE LAW, Frederick, Maryland, for Appellant. Joseph H. Hunt,
Assistant Attorney General, Anthony P. Nicastro, Assistant Director, S. Nicole Nardone,
Office of Immigration Litigation, Civil Division, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jennifer Maritza Iraheta Franco, a native and citizen of El Salvador, petitions for

review of an order of the Board of Immigration Appeals summarily affirming the

Immigration Judge’s decision denying her applications for asylum, withholding of

removal, and protection under the Convention Against Torture.         We have reviewed

Franco’s claims, the administrative record, and the final administrative order of removal,

and conclude that the record evidence does not compel a ruling contrary to any of the

agency’s factual findings, see 8 U.S.C. § 1252(b)(4)(B) (2018), and that substantial

evidence supports the agency’s decision, see INS v. Elias-Zacarias, 502 U.S. 478, 481

(1992).

       Accordingly, we deny the petition for review for the reasons stated by the agency.

See In re Franco (B.I.A. Apr. 30, 2019). We deny the Attorney General’s motion for

summary disposition as moot and dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                     PETITION DENIED




                                            2